Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: it appears that a comma placed between “A non-transitory” and “computer-readable medium…” is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al (US 20070250901 A1) in view of Andrews, II et al. (US 10,986,412 B2).
	Regarding claim 1, a computer-implemented method, comprising: 
	receiving video data for a live video stream (see FIG. 15; 0115, 0346-0347); 
	identifying a product that is displayed in a video frame of the live video stream (for instance, determining an item, e.g., sweater, that in the currently displayed segment of the media stream – FIGs. 15 and 29-30; 0348, 0364);  
	obtaining identifying information for a viewer of the live video stream (obtaining viewer information via first signal – see FIGs. 15 and 29; 0347 and 0364)
	determining a product variant preference for the viewer; obtaining a graphical representation of the product variant (obtaining the supplemental content included an image of an item is determined for the viewer based on viewer’s income - see FIG. 30, 0364 and 0365); and 
	McIntire teaches providing supplemental content as overlay content included the image of the item selected for the viewer based on viewer’s income, e.g., a sweater 3000n is selected for a viewer with high income (see FIGs. 15 and 29-30; 0349, 0350, 0364, 0365) but lacks to teach providing modified video stream in connection with presenting the image of the item as overlay content for the video stream. Andrews teaches providing modified video in connection with presenting the image of the item(s), e.g., cap, T-shirt, motorbike, as overlay content for the video stream. See FIG. 13; col. 22, lines 12-22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McIntire by providing modified video of the live video stream based on presenting the graphical representation of the product variant as overlay content for the live video stream as taught or suggested by Andrews to present product/advertisement to viewer in a more interesting and convenient way. 
	Regarding claim 2, McIntire teaches obtaining three-dimensional representation data for the product variant (obtaining three-dimensional position for the item/article – see 0106-0109, 0110, and 0113);   
 	Regarding claim 3, McIntire teaches obtaining an image of the product from the video frame; and modifying one or more attributes of the image to obtain the graphical representation of the product variant (the supplemental content comprised the image is modified in association with the attributes - see 0190, 0215 and 0233). 
	Regarding claim 4, McIntire teaches modifying a color of at least one pixel of the image to obtain a recolored image (the background color of supplemental content comprised the image is modified - see 0190, 0215 and 0233).
	Regarding claim 5, McIntire teaches obtaining commerce data associated with the identifying information for the viewer, wherein the product variant preference for the viewer is determined based on the commerce data (obtaining viewer information comprised viewer ID and/or profile/demographics, and determining the supplemental content based on the viewer information, e.g., a sweater 3000n is selected for a viewer with high income - see FIG. 30; 0216, 0364 and 0365).
 	Regarding claim 6, McIntire teaches obtaining product preference data of an e-commerce account associated with the viewer (providing an opportunity to the viewer to purchase goods/services using viewer information associated with viewer’s account – see FIGs. 15, 18, and 33; 0350, 0452).
	Regarding claim 7, McIntire teaches that wherein the product preference data comprises at least one of: cart content data for one or more virtual shopping carts associated with the viewer's e-commerce account; wish list data associated with the viewer's e-commerce account; or historical transaction events data associated with the viewer's e-commerce account (e.g., viewer’s purchase history – see 0283, 0319, 0332, 0341, 0353).
	Regarding claim 8, McIntire teaches that wherein the commerce data is obtained via a merchant computing system storing e-commerce account data for the viewer (obtaining viewer account for purchasing products/services – see FIG. 15; 0250, 0283, 0291, 0319, 0332, 0341, 0352, and 0353).
	Regarding claim 10, McIntire in combination with Andrews teaches detecting a boundary associated with the product within the video frame (hotspot for the item/object); and overlaying the graphical representation of the product variant over at least a portion of the detected boundary to generate a composite video frame (presenting a segment or scene of video stream with product/item in the defined hotspot – see Andrews: FIGs. 4, 5 and 11-13; col. 14, lines 25-49; col. 22, lines 12-22; McIntire: FIGs. 15 and 29-30; 0349, 0350, 0364, 0365).
	Regarding claim 11, McIntire teaches detecting visual markers that are affixed to the product in a scene depicted in the video frame (e.g., detecting hotspot identification code for the item/product – see Andrews: col. 18, lines 36-41); and overlaying the graphical representation of the product variant over a region of the video frame represented by the detected visual markers (presenting a segment or scene of video stream with product/item in the defined hotspot – see Andrews: FIGs. 4, 5 and 11-13; col. 14, lines 25-49; col. 22, lines 12-22; McIntire: FIGs. 15 and 29-30; 0349, 0350, 0364, 0365).
	Regarding claim 12, McIntirein combination with Andrews teaches that wherein at least some overlay content for the live video stream is generated at a server and wherein providing the modified video data of the live video stream comprises transmitting overlay content that is generated at the server to a device associated with a viewer (generating and transmitting the item of the supplemental content from a server to viewer’s device – see McIntire: FIGs. 29-30: and Andrews: FIG. 3).
	Regarding claim 13, see rejection of claim 1.
	Regarding claim 14, see rejection of claim 2.
	Regarding claim 15, see rejection of claim 3.
	Regarding claim 16, see rejection of claim 4.
	Regarding claim 17, see rejection of claim 5.
	Regarding claim 18, see rejection of claim 6.	
	Regarding claim 19, see rejection of claim 7.
	Regarding claim 20, see rejection of claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire et al (US 20070250901 A1) in view of Andrews, II et al. (US 10,986,412 B2) and further in view of Cui et al. (US 10,497,129 B1).
	Regarding claim 9, the combination of McIntire and Andrews lack to teach the feature as claimed. However, Cui teaches determining lighting data for a scene in video and providing additional light to the ambient light to illuminate a scene and/or object in the scene. See col. 9, lines 5-9. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination of McIntire and Andrews by determining lighting data for a scene depicted in the video frame, and combining image data with the lighting data as taught or suggested by Cui to increase brightness for the video content.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aher et al. (US 11,140,434 B1) teaches methods and systems for providing personalized items for content. Ivanov et al. (US 9,799,061 B2) teaches a system and method for managing advertisement content and personal content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421